Exhibit 1 to Schedule 13D JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint acquisition statements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him, her or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other entities or persons, except to the extent that it knows or has reason to believe that such information is accurate. Dated: January 14, 2011. GENERAL ATLANTIC LLC By: /s/Christopher G. Lanning Name: Christopher G. Lanning Title:Managing Director GENERAL ATLANTIC GENPAR (MAURITIUS) LIMITED By: /s/Christopher G. Lanning Name: Christopher G. Lanning Title:Director GENERAL ATLANTIC MAURITIUS LIMITED By: /s/Christopher G. Lanning Name: Christopher G. Lanning Title:Director
